Citation Nr: 1715425	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1965.  He died in July 2010.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The appellant testified at an October 2016 Travel Board hearing.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2010. 

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD); residuals of a fracture of the right patella; arthritis of the right knee; traumatic, post-operative scars on the abdomen; degenerative joint disease of the lumbar spine, and pes planus. 

3.  The Veteran's cause of death was due to cardiogenic shock, fatal ventricular tachycardia, acute ST elevation and myocardial infarction, and acute respiratory failure.    

4.  The Veteran's cause of death is not etiologically related to service.

5.  Service-connected disabilities did not contribute substantially or materially to cause death, and did not aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  VA has met its duty to notify and assist the appellant.  In an October 2010 preadjudicatory notice letter, VA informed the appellant of the evidence necessary to substantiate a claim for service connection for the cause of the Veteran's death, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  While the letter did not list conditions for which the Veteran was service-connected, the appellant has demonstrated knowledge of the Veteran's service-connected conditions, which include PTSD, in her statements and arguments, and does not contend that any notice deficiency has resulted in prejudice in this case. 

The Veteran's service treatment records, service personnel records, certificate of death, post-service treatment records from the 59th Medical Wing and Wilford Hall Medical Center, VA medical opinions, lay statements and testimony, and articles and copies of prior Board decisions submitted by the appellant have been associated with the record.  During an October 2016 travel Board hearing, to assist the appellant, the undersigned Veterans Law Judge suggested that the appellant submit a medical opinion from a relevant treatment provider such as a psychiatrist or cardiologist in support of her contention that PTSD played a role in the development of the Veteran's heart problems and his cause of death.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2016). See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

January 2011 and March 2015 VA medical opinions from separate VA examiners were obtained to address the appellant's contention that the Veteran's service-connected PTSD contributed to his cause of death.  The Board finds that the medical opinions of record are adequate as they are premised on a review and discussion of the evidence of record and are supported by adequate rationale.  While VA opinions did not address whether the Veteran's cause of death due was directly incurred in service, absent findings related to cardiovascular disease or renal disease  in service, or any evidence which tends to relate the Veteran's cause of death due directly to service, the Board finds that an additional opinion not necessary for the disposition of the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the appellant in substantiating her claims have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diagnosed coronary artery disease and renal disease are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply in this case.  See Walker, 708 F.3d at 1331.  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The appellant contends that the Veteran's cause of death due to cardiovascular disease is related to service-connected PTSD.  The Board finds that the weight of the evidence shows that the Veteran's cause of death was not incurred in service, and that a service-connected disability, to include PTSD, did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death due to multiple myeloma. See 38 C.F.R. §§ 3.303 (d), 3.312(c).

The Veteran had active service from April 1943 to November 1965.  He died in July 2010.  At the time of his death, the Veteran was service-connected for PTSD; residuals of a fracture of the right patella; arthritis of the right knee; traumatic, post-operative scars on the abdomen; degenerative joint disease of the lumbar spine, and pes planus. 



The Board finds that weight of the evidence shows that the Veteran's cause of death was due to cardiogenic shock, fatal ventricular tachycardia, acute ST elevation and myocardial infarction, and acute respiratory failure.  A July 2010 certificate of death shows that the Veteran's primary cause of death was due to cardiogenic shock due to or as a consequence of fatal ventricular tachycardia.  The approximate interval between the onset of these conditions and death was stated to be several hours.   Cardiogenic shock and fatal ventricular tachycardia were, in turn, stated to be due to or as a consequence of acute ST elevation and myocardial infarction, and acute respiratory failure, with an onset of these conditions reported to be several days before the time of the Veteran's death.  

Medical records dated in July 2010, leading up to the time of the Veteran's death, show that the Veteran was brought by ambulance to the emergency room in July 2007 with chest pain and ST elevation shown on an EKG.  He was diagnosed with an acute myocardial infarction.  The Veteran was noted to have a past medical history of end stage renal failure and coronary artery disease at that time.  

Treatment records from the 59th Medical Wing show that the Veteran was first diagnosed with coronary artery disease in November 2001, after he was admitted with symptoms of chest pain.  The record shows that the Veteran had no known coronary history at that time.  Upon admission in November 2001, he was stated to have a non-ST segment elevation myocardial infarction.  A cardiac catheterization was performed, and the Veteran was diagnosed with coronary artery disease.  The Veteran continued to receive treatment for coronary artery disease and end stage renal disease, on dialysis, and had a stent placement in May 2010.  

A March 2015 VA opinion shows that in addition to diagnoses listed on the Veteran's death certificate, end stage renal disease was also a contributory cause of death.  Chronic renal insufficiency was noted at the time of the November 2001 cardiac catheterization, and renal arteriosclerosis with hypertension was diagnosed in October 2007.  The Veteran was receiving treatment for end stage renal disease in 2010.  

The Board finds, first, that the Veteran's cause of death is not etiologically related to service.  Service treatment records do not reflect any treatment, findings, or diagnoses related to cardiovascular disease or kidney disease.  He had a normal chest x-ray in November 1960.  While the Veteran was evaluated for sinus bradycardia on one occasion in January 1963, this was not found to be related to any chronic cardiovascular condition in service, and a later December 1963 EKG was stated to be within normal limits.  Clinical evaluations of the heart were stated to be normal in January 1963 and December 1963 annual examinations.  

The weight of the evidence is against a nexus between the Veteran's cause of death due to cardiogenic shock, fatal ventricular tachycardia, myocardial infarction, acute respiratory failure, coronary artery disease, and end-stage renal disease.  The record shows that the Veteran was first diagnosed with coronary artery disease in November 2001, decades after service separation.  Additionally, available medical records do not identify a diagnosis of renal insufficiency prior to 2001.  The evidence of record does not otherwise related the Veteran's cause of death to service, to include as due to coronary artery disease or end-stage renal disease.

The weight of the evidence shows that the Veteran's service-connected disabilities did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death.  The appellant contends that PTSD contributed substantially or materially to the Veteran's cause of death due to cardiovascular disease.  In October 2016 Board hearing testimony, the appellant contends that the Veteran's World War II service was very hard on him.  The appellant and her daughter also identified PTSD symptoms, reporting that the Veteran had a twitch, that little things tended to aggravate him, and that he was easily excited and had a lot of anger in him.   

In support of her claim, the appellant submitted a November 2016 statement in which she made reference to various research studies articles, "suggesting PTSD was associated with impaired cardiovascular function," which "measure[d] an association between PTSD and heart disease," which indicated that PTSD had broad repercussions throughout the body, and which identified a statistical correlation between the number of people with a diagnosis of PTSD and heart disease.  She has also submitted web-based excerpts from two medical articles in March 2011, which indicated that the risk of coronary heart disease in older men may be increased by PTSD, and which indicated that those with PTSD have both an increased risk for death from any cause, and have a significantly higher prevalence of atherosclerosis.   The Board finds that both the cited and submitted medical texts in this case refer only to an "increased risk" or statistical correlations between PTSD and cardiovascular disease, but do not tend to establish a causal relationship.  The Board finds that the statistical correlations cited in these studies are too speculative to establish a causal relationship between the PTSD and cardiovascular disease.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the Board finds that the generic texts, such as the one offered, which does not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, does not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For these reasons, the Board finds that the medical articles offered by the appellant do not amount to probative evidence of a nexus between the Veteran's cause of death and PTSD.

The appellant and her representative have also submitted copies of a 1998 and a 2009 Board decision, both of which, address service connection for a cardiovascular disability as secondary to service-connected PTSD.  The Board finds, first, that prior Board decisions are not precedential.  Specifically, 38 C.F.R. § 20.1303 (2016) provides that although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  In the two Board decisions submitted by the appellant, the Board granted service connection for the claimed condition, in part, based on specific medical opinion evidence in regard to the specific circumstances relating to the veterans in those decisions.  

In a March 2011 statement, the appellant argues that one of the attached Board decisions references an article by a Dr. B. in which he observed growing evidence indicating that exposure to psychologically traumatic events was related to increased medical morbidity, noting that the evidence for cardiovascular disease was particularly strong.  The appellant argues that this was enough to put a conflicting VA opinion in equipoise in that decision.  With respect to the research article referenced by the appellant, via another Board decision, the Board finds, again, that the evidence as cited only tends to establish a statistical correlation between psychological trauma and an increased rate of cardiovascular disease, and not a causal relationship.  Moreover, a review of the two decisions submitted by the appellant in support of the contention that PTSD may have contributed the Veteran's cause of death, shows that in both cases, the Board granted the decision, in large part, based on the submission of positive medical opinion evidence provided by a treating physician with knowledge of the facts of those specific veterans' history of treatment in those specific cases.  In this case, the appellant has not submitted competent medical evidence which addresses the facts of this particular Veteran's case and which relates his cause of death to a service-connected condition.  Instead, the record contains two different VA medical opinions, which indicate that the Veteran's cause of death was not related to his service-connected PTSD. 

A January 2011 VA examiner opined, based on a review of the record, that the that the Veteran's cause of death, to include as due to diagnosed coronary artery disease, hypertension, and carotid artery stenosis was not related to or aggravated by PTSD. In the examiner's reasoning, he explained that the psychological determinants of blood pressure are vascular volume and peripheral vascular resistance, and reasoned that psychological conditions were not documented to have a permanent effect on these two determinants, and thus, would not cause or aggravate high blood pressure.  Due to the lack of a pathophysiological relationship between hypertension and PTSD, the examiner opined that it was unlikely that this psychological condition permanently affected the Veteran's blood pressure.  He stated that the same held true for coronary artery disease or any heart condition, peripheral vascular disease, kidney disease, reflux and esophagitis, hyperparathyroidism, lumbar spine disease, or colon conditions.  He stated that in each case, there were a variety of risk factors that may co-exist with patients with PTSD and these medical conditions.  However, PTSD had not been proven to have any permanent effect on any specific physiologic function at that time.  The examiner opined, therefore, that PTSD less likely than not caused or permanently aggravated the Veteran's medical conditions and was not a contributing factor to his cause of death.  

A March 2015 VA examiner opined that the Veteran's death, due to cardiogenic shock with underlying conditions of fatal ventricular tachycardia, acute ST elevation myocardial infarction, and acute respiratory failure, with a contributing condition of end stage renal disease, was not caused by or a result of service-connected conditions.  In providing the opinion, the VA examiner cited findings from the Veteran's past medical history, which was significant for coronary artery disease with a history of myocardial infraction and stent placement, chronic renal failure on dialysis, systemic hypertension, peripheral vascular disease, renal arteriosclerosis with hypertension, cardioid artery stenosis, dyslipidemia, and obesity.  The examiner also cited finding from the Veteran's mental health evaluations for PTSD.  

The March 2015 VA examiner also opined that the Veteran's cause of death was less likely than not proximately due to or the result of his service-connected conditions.  He reasoned that cardiovascular disease was common in the general population affecting the majority of adults past the age of 60 and the prevalence of coronary heart disease was approximately one-third to one-half that of total cardiovascular disease.  He noted that although recent attention had focused on the role of psychosocial factors in the acute participation of myocardial infarction and sudden cardiac death, or the early development of arthrosclerosis, human studies of stress and coronary atherosclerosis had been limited in scope.  While studies suggested a larger pressor response to stress among patients with cardiovascular disease, the link between such had not been made, and the association between psychosocial factors and the presence of asymptomatic coronary heart disease was uncertain.  He noted that although acute and chronic stress had been a suspected risk factor for myocardial infarction and sudden cardiac death, the evidence for a causal link had not been definitively determined.  Major risk factors for coronary heart disease, including a family history of heart disease, hyperlipidemia, hypertension, smoking, make gender and advanced age were much more likely causes of coronary heart disease than possible contribution of psychosocial factors, including PTSD, depression, and anxiety.  Therefore, the VA examiner opined that it was less likely as not that service-connected PTSD contributed substantially or materially to the Veteran's cause of death.  The examiner also reasoned that there was no documented evidence of significant PTSD symptoms requiring medical treatment and/or counseling in this case, and the Veteran reported on and April 2009 VA examination that he did not feel he needed treatment.  

The VA opinions of record show that the Veteran's service-connected PTSD did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death.  The Court has held that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the January 2011 and March 2015 VA opinions, provided by separate VA physicians based on a review of the record from which was derived the accurate facts, provides competent, credible, and probative evidence showing that the Veteran's service-connected disabilities did not substantially or materially contribute to the cause of death.  The VA examiners provided adequate reasoning for the opinion rendered based on the stated rationale and facts and the examiners' own medical expertise.  The record does not otherwise contain competent, credible, and probative evidence which addresses the facts of this particular Veteran's case and relates the Veteran's cause of death to service or to a service-connected disability.  Accordingly, the Board finds that the weight of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death. 

While the Board does not categorically deny the appellant's assertions of contribution of service-connected disabilities to the cause of the Veteran's death (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), the Board finds that as a lay person, under the facts of this particular case that include no in-service treatment or diagnoses related to a chronic cardiovascular or renal condition and show post-service onset of both symptoms and diagnosis of coronary artery disease and renal disease decades after service, the appellant is not competent to provide an opinion regarding the nexus between the Veteran's cause of death to a service-connected disability, as she lacks the medical training and expertise to provide such a complex medical opinion as to the etiology for the diagnoses of cardiogenic shock, ventricular tachycardia, myocardial infarction, respiratory failure, and contributing cardiovascular conditions and renal failure.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007).  Thus, the Board finds that the appellant's lay assertions attempting to relate cardiovascular disease to the Veteran's service-connected PTSD are of little probative value and are far outweighed by medical opinion evidence regarding the contribution of service-connected disabilities to death.  

Because the preponderance of the evidence is against the claim for service connection for the Veteran's cause of death, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for the Veteran's cause of death is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


